Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 18, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  148362                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 148362
                                                                   COA: 318161
                                                                   Wayne CC: 01-013840-FC
  TITO MARKEESE OLIVER,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 18, 2013
  order of the Court of Appeals is considered, and it is DENIED, because the defendant’s
  motion for relief from judgment is prohibited by MCR 6.502(G).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 18, 2014
           s0611
                                                                              Clerk